DETAILED ACTION 
Claims 17-20 are pending in the current application. (Ask if have to provide any indication in the action about what was elected)

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Orita (Pub. No. US 2005/0256610 A1), and further in view of Solomon (Pub. No. US 2004/0162638 A1).
As to claim 17, Orita discloses a system comprising: a communication component that establishes a communication link with an element set of a swarm that comprises a first element and a second element, the communication component is disposed, at least in part, on the first element (Orita [0029] lines 1-8, [0062] lines 1-11 and [0079] lines 1-3; which shows an input output component, viewed as a communication component that is able to have a communication/transmission link to the robots, viewed as the group of swarm elements as there are a group of robot elements including a first element/robot and a second element/robot); and
a management component that manages performance of a task list by the swarm through utilization of the communication link and that manages performance of the task list by the swarm, (Orita [0062] lines 1-11, [0081] lines 1-5, [0099] lines 1-4 and Fig. 3; which is able to show a control section, viewed as a management component that is able to generate priority date for tasks and schedule data for task assign to the robot elements thus viewed as manages the performed of a task list by the robot elements that is able to communicate the task information to the robot/swarm elements thought the input output section, viewed as the through  the communication link),
where the task list comprises at least one task capable of being performed, at least in part, by the swarm (Orita [0099] lines 1-4 and [0100] lines 1-3; which shows the task being performed/executed by a robot in the group/swarm).

Orita does not specifically disclose the management component is disposed at least in part on the first element; manages performance in a decentralized manner; where the communication link is between at least the first element and the second element; where management of the performance of the task list in a decentralized manner includes at least performance on an element-level; and where management of performance occurs independent of a central entity that exercises control over the first element and the second element with regard to performance of the task list.

However, Solomon discloses the management component is disposed at least in part on the first element (Solomon 0288] lines 1-6 and [0304] lines 1-7; which shows that the robot/elements includes software agents that help in performing task such and the analysis, negotiation and the decision making thus viewed and the management of the performance thus viewed that at least some part of managements elements is part of each robot/element in this decentralized management environment)
manages performance in a decentralized manner (Solomon [0288] lines 1-6 and [0290] lines 1-9; which shows the management of the robot elements is done in a decentralized manner, thus viewed as the performance is managed in a decentralized manner)
where the communication link is between at least the first element and the second element (Solomon [0027] lines 1-5, [0038] lines 1-4, [0078] lines 1-3,  [0288] lines 1-6 and [0290] lines 1-9; which shows the robot/elements including communication components and the ability to communicate between the elements thus showing the communication link between two robot agents that are in the robotic system/swarm/group),
where management of the performance of the task list in a decentralized manner includes at least performance on an element-level (Solomon [0288] lines 1-6 and [0290] lines 1-9, [0297] lines 1-6  and [0304] lines 2-7; which shows the decentralized management/decision making in the swarm collective for where  the robot/elements includes include intelligence for analysis and decision making for each robot/elements and between them thus viewed having at least some performance decision making done on the robot/element level), and
where management of performance occurs independent of a central entity that exercises control over the first element and the second element with regard to performance of the task list (Solomon [0288] lines 1-6, [0290] lines 1-9 and [0304] lines 2-7; which shows the decentralized management, where each single robot/element includes the ability to perform is own negotiation, analysis and decision making thus showing independent/decentralized control for the robots/elements for specific missions thus showing control over the robot elements, first and second, to perform its specific task and function).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teaching of Solomon showing the decentralized management into the group management system of Orita for the purpose of increasing usability by providing for solutions for groups of robots/swarms of elements to complete its goals, as taught by Solomon [0289] lines 1-9

As to claim 19, Orita discloses where a specific task of the task list is removed from the task list after the specific task is completed by the swarm (Orita [0077] lines 1-7 and [0140] lines 1-10; which shows once a specific task is completed by the robots/elements in the swam task information is removed and priority data is generated again for the remaining task, thus showing that the task is removed),
where the management component manages performance of the task list by the swarm before removal of the specific task of the task list, and where the management component manages performance of the task list by the swarm after the removal of the specific task of the task list (Orita [0062] lines 1-11 [0077] lines 1-7 and [0081] lines 1-5; which shows the control/management component that is able to generate priority data for tasks and schedule data for task assign to the robot elements thus viewed as manages the performed of a task list by the robot elements where task information can be removed/canceled and task can be updated and generated thus needed new priority and scheduling data viewed that the control/management the performance of the of the task list both before and after the removal of task information).

As to claim 20, Orita discloses where the task list comprises at least two tasks capable of being performed, at least in part, by the swarm (Orita [0062] lines 1-11, [0081] lines 1-5 and [0100] lines 1-3; which is able to show a control section, viewed as a management component that is able to generate priority date for tasks, viewed as a plurality thus two or more task, that are executed/performed by robot/elements that make up the swarm),
where the management component creates a prioritization for the individual tasks of the task list (Orita [0062] lines 1-11 and [0081] lines 1-5; which shows the control management system includes a priority generation element that is able to generate priority data for each of the task that have not been executed), and
where the management component manages performance of the task list by the swarm in accordance with the prioritization (Orita [0062] lines 1-11, [0099] lines 1-4 and [0100] lines 1-3; which shows the control management system includes the able to schedule the performance/execution of the task on the robot/elements of the swarm/group based on the priority data associated with the task ).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Orita and Solomon as applied to claim 17 above, and further in view of Cimini et al. (Pub. No. US 2003/0055718 A1).

As to claim 18, Orita discloses where the management component manages performance of the task list by the swarm before the removal of the specific task list, and where the management component manages performance of the task list by the swarm after the removal of the specific task of the task list (Orita [0062] lines 1-11 [0077] lines 1-7 and [0081] lines 1-5; which shows the control/management component that is able to generate priority data for tasks and schedule data for task assign to the robot elements thus viewed as manages the performed of a task list by the robot elements where task information can be removed/canceled and task can be updated and generated thus needed new priority and scheduling data viewed that the control/management the performance of the of the task list both before and after the removal of task information).


Orita as modified by Solomon does not specifically disclose an evaluation component that evaluates a performance capability of the first element and a performance capability of the second element to produce an evaluation result.

However, Cimini discloses an evaluation component that evaluates a performance capability of the first element and a performance capability of the second element to produce an evaluation result (Cimini [0013] lines 1-4 and [0014] lines 1-6; which shows a performance evaluation component that is able to evaluate the performance capability of a plurality of parts, viewed as elements, where it is seen specifically disclosed above the specifics of the first and second element),

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Cimini showing the performance evaluation into the management of components of Orita as modified by Solomon for the purpose of increasing usability by adding further functionality that can evaluate more elements of the system thus providing additional detail to use, as taught by Cimini [0013] lines 1-8


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193